 

EXHIBIT 10.7

 

Addendum #3 to Commitment Letter

 

Addendum Effective Date: February 24, 2016

 

WHEREAS, Cachet Financial Solutions, Inc. (“Borrower”) and Mike Hanson
(“Lender”) (collectively “Parties”) entered into a Commitment Letter, effective
July 30th, 2014 and as amended in previous addendums (collectively the
“Agreement”); and

 

WHEREAS, the Parties desire to extend the date for which any outstanding balance
due under the agreement from 1/31/16 to 1/31/17;

 

NOW THEREFORE, for valuable consideration, the adequacy and receipt of which are
hereby acknowledged, the Parties agree as follows:

 

  1. Section 4           The Parties agree that Section 4 of the Agreement shall
be amended in its entirety to state as follows: “Parties agree that the
outstanding balance as of 12/31/2015 shall bear simple interest at a rate of 10%
beginning from the date of advance. Cachet Financial Solutions, Inc. agrees to
make interest only payments on June 30, 2016, September 30, 2016 and December
31, 2016. The interest only payment is for interest that accrues on the
principal balance from February 1, 2016 to date of payment. The Parties agree
that the $598,000 outstanding in principal amounts under this agreement,
together with interest, shall become due on 1/31/2017.”         2.
Pre-Established Terms           All terms and conditions of the Agreement shall
remain in full force and effect and apply to this Addendum, unless specifically
modified herein.

 

In Witness Whereof, this Amendment to the Commitment Letter has been duly
executed as of the Addendum Effective Date written above.

 

  Borrower:   Lender:               Cachet Financial Solutions, Inc.   Michael
Hanson               By: /s/ Jeffrey C. Mack   By: /s/ Michael Hanson   Its:
Chief Executive Officer      

 

 

 

 

